Name: Commission Regulation (EEC) No 650/88 of 10 March 1988 fixing the amounts to be levied in the beef sector on products which left the United Kingdom during the week 22 to 28 February 1988
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 3. 88No L 65/10 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 650/88 of 10 March 1988 ¢ fixing the amounts to be levied in the beef sector on products which left the United Kingdom during the week 22 to 28 February 1988 ture meeting the requirements of both the Common Customs Tariff and the Community's statistics of foreign trade and replacing the previous nomenclature ; Whereas, accordingly, the amounts to be levied on products which left the United Kingdom during the week 22 to 28 February 1988 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1347/86 of 6 May 1986 on the granting of a premium for the slaughter of certain adult bovine animals in the United Kingdom ('), as amended by Regulation (EEC) No 467/87 0, Having regard to Commission Regulation (EEC) No 1 695/86 of 30 May 1986 laying down detailed rules for the application of the premium for the slaughter of certain adult bovine animals for slaughter in the United Kingdom (2), and in particular Article 7 (1 ) thereof, Whereas, Under Article 3 of Regulation (EEC) No 1347/86, an amount equivalent to the amount of the vari ­ able slaughter premium granted in the United Kingdom is levied on meat and meat preparations from animals on which it has been paid, when they are consigned to other Member States or to non-member countries ; Whereas, under Article 7 (1 ) of Regulation (EEC) No 1695/86 the amounts to be charged on departure from the territory of the United Kingdom of the products listed in the Annex to the said Regulation must be fixed each week by the Commission ; Whereas Council Regulation (EEC) No 2658/87 (4) intro ­ duces from 1 January 1988 a new combined nomencla ­ HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 3 of amended Regulation (EEC) No 1347/86, the amounts to be levied on the products referred to in Article 7 (1 ) of Regulation (EEC) No 1695/86 which left the territory of the United Kingdom during the week 22 to 28 February 1988 shall be those set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 22 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 119, 8. 5. 1986, p. 40. 0 OJ No L 48, 17. 2. 1987, p. 1 . 0 OJ No L 146, 31 . 5. 1986, p. 56. (&lt;) OJ No L 256, 7. 9. 1987, p. 1 . 11 . 3 . 88 Official Journal of the European Communities No L 65/11 ANNEX Amounts to be levied on products which left the territory of the United Kingdom during the week 22 to 28 February 1988 (ECU/100 kg net weight) CN code Amount 0201 10 10 26,26474 0201 1090 26,26474 0201 20 11 26,26474 0201 20 19 26,26474 0201 20 31 21,01179 0201 20 39 21,01179 0201 20 51 31,51769 0201 20 59 31,51769 0201 20 90 21,01179 0201 30 35,98269 0202 10 00 26,26474 0202 20 10 26,26474 0202 20 30 21,01179 0202 20 50 31,51769 0202 20 90 21,01179 0202 30 10 35,98269 0202 30 50 35,98269 0202 30 90 35,98269 0206 }0 95 35,98269 0206 29 91 35,98269 0210 20 10 21,01179 0210 20 90 29,941 80 0210 90 41 29,94180 1602 50 10 (') 29,94180 1602 90 61 (2) 21,01179 (') Containing 80 % or more by weight of beef meat, 0 Other.